DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on February 18, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1-15 are pending. Claims 3 and 5-15 are withdrawn. Claims 1, 2, and 4 are under consideration in this action.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-5) and the following species in the reply filed on August 19, 2021 is acknowledged:
Compound of formula (I) or salt thereof: compound of formula (I) wherein the variables are as follows (compound no. 7-3), which reads on claims 1, 2, and 4:

    PNG
    media_image1.png
    120
    277
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Köehn et al. (Köehn) US 2014/0080705 A1; of record).
Applicant claims a benzoylamide of formula (I) or a salt thereof as claimed in claim 1 (elected species: Compound No. 7-3).

Köehn discloses N-(1,3,4-Oxadiazol-2-yl)arylcarboxamides of the following general formula (I), which are described as herbicides (abstract):

    PNG
    media_image2.png
    114
    282
    media_image2.png
    Greyscale


	Köehn discloses the following compound 2-145 as an example of their compound of general formula (I) (Table 2):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


wherein:
X is CH3;
Y is SO2Me; and
Z is CF3.

The difference between Köehn’s compound 2-145 and the instant application’s elected species is Köehn’s variable Z. Köehn’s variable Z in compound 2-145 is CF3, whereas in the instant application’s elected species, the variable corresponding to Köehn’s variable Z is CHF2. However, Köehn discloses that Z may be a halo-(C1-C6)-alkyl (Köehn claim 2), which encompasses CHF2, a halo-C1-alkyl. One of ordinary skill in the art would have been able to clearly envisage the use of CHF2 as Z in lieu of CF3 for Köehn’s compound 2-145 as Köehn explicitly discloses halo-(C1-C6)-alkyl as one of the 10 suitable moiety for variable Z (e.g., see narrowed list for variable Z in Köehn’s claim 2), Köehn exemplifies the use of a fluorinated halo-C1-alkyl, and CHF2 is one of three possible fluorinated halo-C1-alkyl moieties.

Alternatively, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant application to use CHF2 in lieu of CF3 as Z on, for example, Köehn’s Compound 2-145 as Köehn explicitly discloses halo-(C1-C6)-alkyl as one of the 10 suitable moiety for variable Z (e.g., see narrowed list in Köehn’s claim 2), and Köehn exemplifies a fluorinated halo-C1-alkyl. One of ordinary skill in the would have been motivated with a reasonable expectation of success in doing so as Köehn discloses that halo-(C1)-alkyl, which encompasses CHF2, are a suitable moiety for variable Z in Köehn’s herbicidal compound of general formula (I). Moreover, Köehn exemplifies the use of a fluorinated halo-C1-alkyl, and CHF2 is one of three possible fluorinated halo-C1-alkyl moieties
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive.
(1) Applicant argues that Koehn does not render obvious the claimed compounds as one of ordinary skill in the art has no motivation to select the cited lead compound (compound 2-145) from the teachings of Koehn and then modify it in the way necessary to achieve the presently claimed compounds. Applicant further argues that the office has not provided a reason for performing the chemical modification necessary to achieve the presently claimed compounds. Applicant argues that while Koehn does mention that Z can be halo-(C1-C6)-alkyl, there are also many other possibilities listed and exemplified for the Z substituent. Applicant argues that Koehn does not provide any motivation to one of ordinary skill in the art to replace the Z substituent of Koehn with the CHF2 in the claimed compound.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. Koehn explicitly discloses compound 2-145 as an herbicidal compound. The only difference between Koehn’s compound 2-145 and the elected species currently under consideration in the instant application, is that Koehn’s Z is CF3, whereas the corresponding variable in the instant application is CHF2; however, both are examples of a halo-C1-alkyl group wherein the halo group is fluoro (there being only three possible fluorinated halo-C1-alkyl moieties), which Koehn explicitly discloses is a preferred group for Koehn’s variable Z for their herbicidal compounds (e.g., see Koehn’s para.0035, Koehn claim 2). Thus, as discussed in detail in the rejection set forth above, one of ordinary skill in the art would have been able to clearly envisage the use of CHF2 as Z in lieu of CF3 for Köehn’s compound 2-145.
Alternatively, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant application to use CHF2 in lieu of CF3 as Z on Koehn’s Compound 2-145 as Koehn’s Compound 2-145 explicitly exemplifies that halo-C1-alkyl, wherein the halogen is fluorine is a suitable Z. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as there are only three possible halo-C1-alkyl wherein the halogen is fluorine (i.e. CH2F, CHF1, and CF3), Koehn explicitly discloses that halo-C1-alkyl is a preferred Z (e.g., see Koehn’s claim 2 and Koehn’s para.0035), and Koehn explicitly exemplifies that one of the aforementioned three halo-C1-alkyl wherein the halogen is fluorine as Z results in an herbicidal compound (Compound 2-145). 

 (2) Applicant argues that the instant Specification’s Examples, especially comparative experiments in Tables E-M, demonstrate unexpected results of excellent activity against different unwanted/harmful plants by a variety of the claimed compounds compared to structurally close compounds from different documents. 
Applicant argues that as seen in Tables L and M, Examples 7-1, 7-2, and 7-3 when compared to different compounds exemplified in Koehn evidence that the claimed compounds of formula (I) unexpectedly demonstrated better herbicidal efficacy against a variety of different unwanted plants at various different dosages compared to the comparative compounds from Koehn (which differ from the claimed compounds at the Z substituent/4-position of the phenyl ring). 
Applicant argues that it is well understood that even if one were to modify the structure of the reference (such as modifying the Z substituent of Koehn/4-position of the phenyl ring), it is unknown whether such a created compound would have the desirable properties. Applicant argues that it is well known that the herbicidal field is unpredictable and one of ordinary skill in the art would not be able to reliably predict whether there would be herbicidal activity against harmful plants based on structure alone.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. With regards to the examples in the instant Specification’s Tables L and M, Compound 7-3 corresponds to the elected species currently under consideration in this Office Action. The second example in Table L appears to be only comparison of Compound 7-3 to the closest prior art compound, the cited Koehn reference’s Compound 2-145. In Table L’s second example comparing the pre-emergence herbicidal activity of Compound 7-3 and Compound 2-145, the herbicidal efficacy of the compounds were tested on seven different weeds. The two compounds had the same herbicidal efficacy against three of the seven weeds (both compounds were 100% effective against two of the weeds). Compound 7-3 was slightly more effective against the other four weeds (10% more effective in two of the weeds, 20% more effective in one of the weeds, and 30% more effective in one of the weeds) compared to Compound 2-145. However, it is unclear if these differences are statistically significant differences. Moreover, the instant Specification’s Table L confirms that Koehn’s Compound 2-145 is herbicidal – as is disclosed in Koehn – and has herbicidal activity against all seven weeds tested in Table L, having the same herbicidal efficacy as the elected species, Compound 7-3 against three of the seven weeds, and having 80-100% herbicidal efficacy against five of the seven weeds tested. It is understood that modifications to the reference structure may result in some variability in the degree of herbicidal activity. 
In light of Koehn’s teachings, one of ordinary skill in the art would have had a reasonable expectation of the elected species having herbicidal activity. Koehn explicitly discloses compound 2-145 as an herbicidal compound. The only difference between Koehn’s compound 2-145 and the elected species currently under consideration in the instant application, is that Koehn’s Z is CF3, whereas the corresponding variable in the instant application is CHF2; however, both are examples of a halo-C1-alkyl group wherein the halo group is fluoro (there being only three possible fluorinated halo-C1-alkyl moieties), which Koehn explicitly discloses is a preferred group for Koehn’s variable Z for their herbicidal compounds (e.g., see Koehn’s para.0035, Koehn claim 2).  
Furthermore, it is noted that the scope of claims 1, 2, and 4 as currently written are not limited to herbicidal compounds, and Koehn’s disclosure, for the reasons set forth above, encompasses the elected species.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Note: The double patenting rejections set forth below are directed to Applicant’s elected species.

Claims 1, 2, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 15, 17, and 18 of U.S. Patent No. 9,101,141 (USPN 141) in view of Köehn et al. (Köehn) US 2014/0371068 A1; of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar compounds. USPN 141 claims an N-1,3,4-oxadiazol-2-yl)arylcarboxamide herbicide for formula (I) wherein:
R is C1-alkyl
Z is CF3
A is CY
Y is SO2Me
The primary difference between the instant claims and the claims of USPN 141 is USPN 141’s variable Z. In the instant claims, the moiety corresponding to USPN 141’s variable Z, is CHF2. This is a prima facie obvious modification in view of Köehn. The teachings of Köehn are set forth herein below.
Köehn discloses herbicidal compounds of formula (I) (abstract, para.0006). Among the suitable compounds include the following (Table 313):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Although Köehn exemplifies CF3 for its variable Z, Köehn additionally discloses that their variable Z may be C1-haloalkyl (Köehn claim 1), which encompasses CHF2.
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant application to use CHF2 in lieu of CF3 for Z on USPN 141’s claimed compound as Köehn, who discloses an overlapping herbicidal compound, discloses that C1-haloalkyl is a suitable moiety for variable Z and exemplifies a fluorinated C1-haloalkyl. One of ordinary skill in the would have been motivated with a reasonable expectation of success in doing so as Köehn discloses that C1-haloalkyl, which encompasses CHF2, are a suitable moiety for variable Z in herbicidal compounds as claimed in USPN 141. Moreover, Köehn exemplifies the use of a fluorinated a C1-haloalkyl, and CHF2 is one of three possible fluorinated halo-C1-alkyl moieties.

Claims 1, 2, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 9,988,359 (USPN 359) in view of Köehn et al. (Köehn) US 2014/0371068 A1; of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar compounds. USPN 359 claims a benzamide of formula (I) wherein:
Q is Q3
Rz is C1-alkyl
X is C1-alkyl
n is 2
R is C1-alkyl
Z is C1-alkyl
As evidenced by USPN 359’s claim 4, USPN 359’s compound of claim 1 are herbicidal.
The primary difference between the instant claims and the claims of USPN 359 is USPN 359’s variable Z. In the instant claims, the moiety corresponding to USPN 359’s variable Z, is CHF2. This is a prima facie obvious modification in view of Köehn. The teachings of Köehn are set forth herein below.
Köehn discloses herbicidal compounds of formula (I) (abstract, para.0006). Among the suitable compounds include the following (Table 313):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Although Köehn exemplifies CF3 for its variable Z, Köehn additionally discloses that their variable Z may be C1-alkyl or C1-haloalkyl (Köehn claim 1), which encompasses CHF2.
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant application to use CHF2 in lieu of CH3 for Z on USPN 359’s claimed compound as Köehn, who discloses an overlapping herbicidal compound, discloses that C1-alkyl and C1-haloalkyl are suitable moieties for variable Z and exemplifies a fluorinated C1-haloalkyl. One of ordinary skill in the would have been motivated with a reasonable expectation of success in doing so as Köehn discloses that like CH3, C1-haloalkyl, which encompasses CHF2, are a suitable moiety for variable Z in herbicidal compounds as claimed in USPN 359. Moreover, Köehn exemplifies the use of a fluorinated a C1-haloalkyl, and CHF2 is one of three possible fluorinated halo-C1-alkyl moieties.

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive. Applicant reiterate the above arguments (1)-(2). The traversal arguments for Applicant’s argument (1)-(2) are set forth above and incorporated herein.

Conclusion
Claims 1, 2, and 4 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616